Title: To George Washington from Nathanael Greene, 3 November 1783
From: Greene, Nathanael
To: Washington, George


                  
                     Sir
                     Philadelphia Novr 3d 1783
                  
                  I return your Excellency many thanks for your polite letter accompanying the resolution of Congress, complimenting me with a couple of Cannon.  I am not very certain where those Cannon are, but I believe two are in Virginia & three in So. Carolina, and it is no less difficult for me to determine where I would wish those sent which are made choice of for me.  If those in So. Carolina should be fixed upon, I would wish them to remain in Charleston.  But if those in Virginia should be appropriated for this purpose, if agreable, let them be sent to Newport.  Should anything happen before this business is executed, which should enable me to be more explicit on the subject, I shall take the earliest opportunity of signifying to Your Excellency, my further wishes in the matter.  I am with the highest respect and greatest esteem Your Excellencys most obedient humble servant
                  
                     Nath. Greene
                  
               